Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to recite “the first configuration information is applicable to the first radio signal, and the first configuration information comprises occupied frequency-domain resources, a Modulation and Coding Status (MCS) and a Hybrid Automatic Repeat Request (HARQ) process number; … wherein the second signaling indicates a Transmission Configuration Indicator (TCI), the TCI indicates the first multiantenna related parameter; the second signaling comprises second configuration information, and the second configuration information comprises at least one of occupied frequency domain resources, an MCS or a HARQ process number; and the second configuration information is applicable to the third radio signal, the third radio signal is unrelated to the first configuration information.”  Independent claims 6, 11 and 16 recite similar limitations.  The prior art of record, either alone or in combination, does not teach these limitations.
Wang et al. (US 2018/0199268) teaches receiving first signaling, wherein the first signaling is a Semi-Persistent Scheduling (SPS) signaling, the first signaling comprising first configuration information (“Turning now to FIG. 2, in some embodiments, the first stage DCI (e.g., first stage DCI 402) can include resource allocation information. For example, the resource allocation information can be transmitted over the downlink control channel from the BS 102 to the mobile device 104. In the embodiments described herein, the first stage DCI 402 can be transmitted in a control channel region” – See [0040]; “the SPS can be employed for the second stage DCI and second stage UCI or only for the first stage DCI” – See [0033]; “The first stage DCI can be used to indicate the resource allocation for PDSCH” – See [0026]; “At 408, the mobile device 104 can determine if the decoding of second stage DCI and/or second stage UCI is successful. The mobile device at 410 can decode the downlink data channel (e.g., PDSCH) using the MCS /MIMO (and, in some embodiments, HARQ information) from second stage DCI and resource allocation information from first stage DCI” – See [0078]; See also Fig. 2).  The UE receives first stage DCI (first signaling) in the downlink control channel.  The first configuration information in the first stage DCI (first signaling) includes resource allocation (occupied frequency-domain resources) for the downlink data in the PDSCH (first radio signal).  Although Wang teaches that the first configuration information comprises occupied frequency-domain resources, Wang does not teach that the first stage DCI (first configuration information) also includes a Modulation and Coding Status (MCS) and a Hybrid Automatic Repeat Request (HARQ) process number.
Wang further teaches second signaling (“While the first stage DCI can be transmitted over the downlink control channel for the mobile device 104 as shown in FIG. 2, the second stage DCI and/or second stage UCI can be transmitted over the downlink data channel and, as such can be included in downlink data” – See [0043]).  The UE receives second stage DCI (second signaling) in the downlink data channel.  Wang does not teach that the second stage DCI (second signaling) indicates a Transmission Configuration Indicator (TCI), wherein the TCI indicates the first multiantenna related parameter.
Wang teaches that the second configuration information is applicable to the third radio signal (As shown in steps 406 and 408 of Fig. 4, the second stage DCI (second configuration information carried by the second signaling) is applicable to a PDSCH transmission (third radio signal)).  However, Wang does not teach that “the third radio signal is unrelated to the first configuration information” since Wang’s first stage DCI (first configuration information) is used in conjunction with the second stage DCI to decode the PDSCH (third radio signal) (“while first stage downlink control information (DCI) can include all the essential information for the mobile device to decode the packet, second stage DCI can include some complimentary information to enhance the mobile device receiver performance, and second stage DCI can be embedded with PDSCH sharing the DMRS of PDSCH” – See [0024]).
These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, claims 1-20 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478